UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SERAFIN COLON,                                               :
                                              Plaintiff,      :
                                                              :   20 Civ. 2263 (LGS)
                            -against-                         :
                                                              :        ORDER
 THE CITY OF NEW YORK, ET AL.,                                :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Judge Fox issued a Report and Recommendation (“Report”) on May 3,

2021, recommending the dismissal of certain claims that Petitioner did not exhaust and the denial

of the remaining claims.

        WHEREAS, the Report was adopted on May 24, 2021.

        WHEREAS, on June 1, 2021, Petitioner’s objection to the Report was received.

        WHEREAS, the objection is postmarked May 14, 2021.

        WHEREAS, the objection is timely because it was submitted within 14 days of the

issuance of the Report and Recommendation. It is hereby

        ORDERED that the May 24, 2021, Order adopting the Report and the May 24, 2021,

Judgment are VACATED. It is further

        ORDERED that the Government shall file a response to Petitioner’s objection by July

23, 2021.

The Clerk of Court is respectfully directed to reopen this Case and to mail a copy of this Order to

pro se Petitioner.

Dated: June 24, 2021
       New York, New York
